                                 Case 4:20-cv-00062-BMM Document 1-1 Filed 07/20/20 Page 1 of 3

    JS 44 (Rev. 09/ 19)                                                         CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This f01rn, approved by the Judicial Conference of the United States in September 1974, is requrred for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INST'RUCTIONS ON NEXT PAGE OF THIS FORM.)

                   1
    1stWe     ~&~Jr,Tn
                    irs~fficial capacity as Governor of Montana; Montana                                       B~~r~M¾J~i~anagement; William Pendley, in his official capacity
    Department of Natural Resources and Conservation                                                           exercising the authority of the Director of the BLM; U.S. Dep't of the
                                                                                                               Interior; David Bernhardt, in his official capacity of Secretary of DOI
        (b) County of Residence ofFirst Listed Plaintiff                 Lewis and Clark                         County of Residence of First Listed Defendant
                                      (EXCEPT IN US PLAINTIFF CASES)                                                                               (IN US PLAINTIFF CASES ONLY)
                                                                                                                 NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLYEO.

        (C) Attorneys (Finn Name, Address, and Telephone Number)                                                  Attorneys (If Known)
    see attachment



II. BASIS OF JURISDICTION (Place an "X" inOneBoxOnlyJ                                               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                             and One Box for Defendant)
0 I        U.S. Government                   03   Federal Question                                                                    PTF            DEF                                           PTF      DEF
             Plaintiff                              (US. Government Not a Party)                        Citizen of This State          O I           O         Incorporated or Principal Place       O 4     0 4
                                                                                                                                                                 of Business In This State

~2         U.S. Government                   04   Diversity                                             Citizen of Another State         0 2         0     2   Incorporated and Principal Place        0        05
             Defendant                              (Indicate Citizenship ofParties in item III)                                                                  of Business In Another State

                                                                                                                                         0     3     0     3   Foreign Nation                          0 6      0 6

IV NATURE OF SUIT (Place an "X'' in One Box Only)                                                                                                     Clickhere tior: Nature o f Smt Code Descnotlons.
I              CONTRACT                                                 TORTS                             FORFEITURFJPENALTY                             BANKRUPTCY                        OTHERSTATIITES               I
    0   II O Insurance                       PERSONAL INJURY                 PERSONAL INJURY            0 625 Drug Related Seizure             0 422 Appeal 28 USC 158                0 3 75 False Claims Act
    0   120 Marine                       0   3 IO Airplane                 0 365 Personal Injury -            of Property 21 USC 881           0 423 Withdrawal                       0 376 Qui Tam(31 USC
    0   130 Miller Act                   0   315 Airplane Product                Product Liability      0 690 Other                                  28    use
                                                                                                                                                             157                             3729(a))
    0   140 Negotiable Instrument                  Liability               0 367 Health Care/                                                                                         0 400 State Reapportionment
    0   150 Recovery of Overpayment      0   320 Assault, Libel &                Pharmaceutical                                                                 , ' RJ••.u..-~        0 410 Antitrust
             & Enforcement ofJudgment              Slander                       Personal Injury                                               0 820 Copyrights                       0 430 Banks and Banking
    0   15 I Medicare Act                O   330 Federal Employers'              Product Liability                                             0 830 Patent                           0 450 Commerce
    0   152 Recovery of Defaulted                  Liability               0 368 Asbestos Personal                                             0 835 Patent - Abbreviated             0 460 Deportation
             Student Loans               0   340 Marine                          Injury Product                                                      New Drug Application             0 4 70 Racketeer Influenced and
             (Excludes Veterans)         0   345 Marine Product                  Liability                                                     0 840 Trademark                               Corrupt Organizations
    0   I 53 Recovery of Overpayment               Liability                PERSONAL PROPERTY                       LABOR                        SOCIAL SECURITY                      0 480 Consumer Credit
             of Veteran's Benefits       0   350 Motor Vehicle             0 370 Other Fraud            0 710 Fair Labor Standards             0 861 HlA (1395ft)                            (15 use 1681 or 1692)
0       160 Stockholders' Suits          0   355 Motor Vehicle             0 371 Truth in Lending              Act                             0 862 Black Lung {923)                 0 485 Telephone Consumer
0       I90 Other Contract                        Product Liability        0 380 Other Personal         0 720 Labor/Management                 0 863 DIWC/DIWW (405(g))                      Protection Act
0       195 Contract Product Liability   0   360 Other Personal                  Property Damage               Relations                       0 864 SSID Title XVI                   0 490 Cable/Sat TV
0       196 Franchise                             Injury                   0 385 Property Damage        0 740 Railway Labor Act                0 865 RSI (405(g))                     0 850 Securities/Commodities/
                                         0   362 Personal Injury -               Product Liability      0 751 Family and Medical                                                             Exchange
                                                  Medical Maloractice                                          Leave Act                                                              ~ 890 Other Statutory Actions
I           REAL PROPERTY                      CMLRIGHTS                   PRISONER PETITIONS           0 790 Other Labor Litigation             FEDERAL TAX SUITS                    0 891 Agricultural Acts
0       210 Land Condemnation            0   440 Other Civil Rights         Habeas Corpw:               0 791 Employee Retirement              0 870 Taxes (U.S . Plaintiff           0 893 Environmental Matters
0       220 Foreclosure                  0   441 Voting                   0 463 Alien Detainee                Income Security Act                    or Defendant)                    0 895 Freedom oflnfonnation
0       230 Rent Lease & Ejectment       0   442 Employment               0 5 IO Motions to Vacate                                             0 871 IRS-Third Party                         Act
0       240 Torts to Land                0   443 Housing/                        Sentence                                                            26 USC 7609                      0 8% Arbitration
0       245 Tort Product Liability                Accommodations          0 530 General                                                                                               0 899 Administrative Procedure
0       290 All Other Real Property      0   445 Amer. w/Disabilities •   0 535 Death Penalty                 IMMIGRATION                                                                    Act/Review or Appeal of
                                                  Employment                Other:                      0 462 Naturalization Application                                                     Agency Decision
                                         0   446 Amer. w/Disabilities -   0 540 Mandamus & Other        0 465 Other Immigration                                                       0 950 Constitutionality of
                                                  Other                   0 550 Civil Rights                  Actions                                                                        State Statutes
                                         0   448 Education                0 555 Prison Condition
                                                                          0 560 Civil Detainee -
                                                                                 Conditions of
                                                                                 Confinement

V. ORIGIN (Place an "X"inOneBoxOnly)
i:li( 1 Original             O 2 Removed from                  0   3      Remanded from            0 4 Reinstated or      O 5 Transferred from                 0 6 Multidistrict               0 8 Multidistrict
           Proceeding            State Court                              Appellate Court               Reopened                   Another District                    Litigation -                 Litigation-
                                                                                                                                   (specify)                           Transfer                     Direct File
                                              Cite the U.S. Civil Statute under which you are filin~J.Do not cite jurisdictional statutes unless diversity) :
                                               Federal Vacancies Reform Act, 5 U.S.C. 99 3341-49
VI. CAUSE OF ACTION                          rB-n-
                                                .e-fd-e-sc-r-ip-ti-on_o_f_c-aus-e:- - - - - ' - - - - - - " " " ' - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                               Challenge to unlawful appointment
VII. REQUESTED IN     0                            CHECK IF        nns
                                                               IS A CLASS ACTION                          DEMANDS                                          CHECK YES only if demanded in complaint:
     COMPLAINT:                                    UNDER RULE 23, F.R.Cv.P.                                                                                JURY DEMAND:                    0 Yes       MNo
VIII. RELATED CASE(S)
                                                  (See instructions):
      IFANY                                                               JUDGE                                                                    DOCKET NUMBER
DATE
07/20/2020
FOR OFFICE USE ONLY

        RECEIPT#                      AMOUNT                                    APPL YING IFP                                 JUDGE                                    MAG.JUDGE
                              Case 4:20-cv-00062-BMM Document 1-1 Filed 07/20/20 Page 2 of 3

JS 44 Reverse {Rev. 09/ 19)


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county ofresidence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney ofrecord. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section ill below; NOTE: federal question actions take precedence over diversity
         cases.)

ill.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.      Origin. Place an "X" in one of the seven boxes.
        Original Proceedings. (1) Cases which originate in the United States district courts.
        Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
        Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
        date.
        Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
        Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
        multidistrict litigation transfers.
        Multidistrict Litigation- Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority ofTitle 28 U.S.C.
        Section 1407.
        Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
        PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
        changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service .

VII.    Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
        Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
        Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII.   Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
        numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
         Case 4:20-cv-00062-BMM Document 1-1 Filed 07/20/20 Page 3 of 3



                               Attachment: Attorneys



Office of the Governor
PO Box 200801
Helena, MT 59620-0801
Phone: (406) 444-3179
Fax: (406) 444-5529
raphael.graybill@mt.gov
Raphael Graybill
Chief Legal Counsel
Rylee Sommers-Flanagan
Deputy Legal Counsel



GUPTA WESSLER PLLC
1900 L Street, NW, Suite 312
Washington, DC 20036
Phone: (202) 888-1741
Fax: 888-7792
deepak@guptawessler.com
Deepak Gupta*

* pro hac vice pending
